DETAILED ACTION

Allowable Subject Matter
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance: 
Independent claims 1 and 11 are allowed because the prior art of record, either alone or in combination, fails to teach, suggest or render obvious the claim limitation, “the routers are configured to enforce multicast access control policies for the multicast service including a receiver access policy that defines a class of multicast receivers that are allowed to receive packets from the multicast service and a sender access policy that defines a class of multicast sources that are allowed to send packets to the multicast service for distribution to the multicast receivers; the multicast source router is configured to accept and distribute multicast packets only from a multicast source associated with the class of multicast sources that are allowed to send packets to the multicast service; and the multicast receiver routers are configured to accept multicast join request only from interfaces associated with the class of multicast receivers that are allowed to receive packets from the multicast service”, in combination of rest of claim limitations of claims 1 and 11.
Dependent claims 2-10, 12-20 are allowed based on the same reasons as noted for claims 1 and 11.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG SHAO whose telephone number is (571)270-7808.  The examiner can normally be reached on 9:00am-6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HONG SHAO/Examiner, Art Unit 2461                                                                                                                                                                                                        
/JASON E MATTIS/Primary Examiner, Art Unit 2461